Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-14 are allowable because the prior arts fails to teach a wireless power transmitter, and a method thereof, comprising communication/control unit that sets the number of cycles per bit used to transmit one bit at the operating frequency, aligns each bit of the data to n cycles, and transitions the operating frequency between differential bi-phases depending on values of each bit for the n cycles.
Claim 15 is allowable because the prior arts fail to teach a wireless power receiver comprising a communication/control unit that detects n cycles aligning each bit at the operating frequency based on the number n of cycles per bit negotiated with the wireless power transmitter in advance, detects a transition phase of the operating frequency for the n cycles, and decodes data received from the wireless power transmitter based on the transition phase of the operating frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QUAN TRA/
Primary Examiner
Art Unit 2842